Citation Nr: 0718556	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sternum injury.

2.  Entitlement to service connection for left shoulder 
tendonitis (left shoulder disability).

3.  Entitlement to service connection for cervical spine 
disability.  

4.  Entitlement to an increased (compensable) rating for left 
clavicle fracture. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
March 2007.  He submitted additional evidence, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The evidence does not establish the presence of a sternum 
condition until many years after service nor does it 
establish that it is related to service in any way.

2.  The evidence does not establish the presence of left 
shoulder disability until many years after service nor does 
it establish that it is related to service in any way.

3.  The evidence does not establish the presence of cervical 
spine disability until many years after service nor does it 
establish that it is related to service in any way.

4.  The veteran's left clavicle fracture is not productive of 
nonunion or malunion of the clavicle.



CONCLUSIONS OF LAW

1.  A sternum disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

4.  The criteria for a compensable rating for left clavicle 
fracture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Codes 5200-03 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in February 2002 and June 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished regarding the increased 
rating claim.  Regarding the service connection claims, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
August 2006.  If there is a deficiency to error regarding the 
VA's duties to notify and assist, this error is presumed 
prejudicial to the claimant.  See Sanders v. Nicholson, No. 
2006-7001, slip op. at 18 (Fed. Cir. May. 16, 2007); see also 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007).  VA may rebut this presumption by establishing that 
the error was not prejudicial.  Id.  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial notice came after the initial adjudication, there is 
no prejudice to the claimant.  See Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the service connection claims or effective 
date for the increased rating claim, i.e., the "downstream" 
issues until March 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the late notice provided to 
the veteran on these downstream issues, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the preponderance of the evidence is against 
the veteran's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Regarding the increased rating 
claim, any question regarding the effective date is also 
rendered moot.

The veteran was afforded physical examinations, medical 
opinions were obtained regarding the etiology and severity of 
disabilities, and he gave testimony before the Board.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained, and the veteran 
does not contend otherwise.  The VA has done everything 
reasonably possible to assist the veteran and the 
requirements to notify and assist the veteran have been met.

In a letter to his U.S. Senator, the veteran noted that he 
had applied for benefits from the Social Security 
Administration (SSA).  The Board has considered whether VA 
has a responsibility to obtain those records.  However, the 
veteran was advised by the RO of the type of evidence needed 
to substantiate his claim, and of his responsibility to 
identify or submit any evidence he believed to be relevant to 
his claim.  He was also advised that VA would assist him in 
obtaining relevant evidence, including records of other 
Federal agencies.  He has never identified records of SSA as 
being relevant, nor has he requested that VA obtain those 
records.  38 U.S.C.A. § 5103A. 

The Board has considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, wherein the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  However, the Board believes that, 
pursuant to VCAA, the duty to assist a veteran by obtaining 
records to support his claim still rests upon the veteran 
having identified them as relevant or requesting that VA 
obtain such records.  As the veteran has not done so here, 
the Board finds that a remand to obtain those records is not 
necessary. 




II.  Factual Background

The veteran's service medical records reveal that in March 
1998, he was involved in a motor vehicle accident.  He was 
treated at a private facility for a left clavicle fracture, 
laceration of the upper lip, and contusions of the chest, 
arms and legs.  The private medical records are not contained 
in the claims file.  A March 1978 X-ray noted a nondisplaced 
fracture at the left medial third of the left clavicle 
without angulation.  In April 1978, it was noted that the 
veteran's left clavicle was healing and nondisplaced.  

In March 1979, the veteran requested service connection for a 
broken clavicle.  A VA examination was conducted in May 1979.  
A palpable thickening in the middle third of the clavicle was 
found on physical examination.  There was no tenderness over 
the area and full range of motion of the left shoulder 
without crepitus.  The only deformity noted on X-ray was a 
slight widening of the clavicle at the level of the fracture.  

A June 1979 rating decision granted service connection for 
left clavicle fracture and assigned a noncompensable rating, 
effective from separation from service.  

The veteran requested workers' compensation benefits due to 
an incident in May 2000, which he claimed, affected his whole 
body.  

On the history of present illness section of an encounter 
form of Legacy Clinic, dated in March 2001, the veteran dated 
his chronic pain to the Spring of 1998 resulting from stress 
around work issues associated with back pain.  On a new 
patient consultation report of David E. Adler, M.D., dated in 
May 2001, it was noted that he veteran was well until he woke 
up three years ago with pain and a knot in his back.  On a 
hospital preadmission history and physical report dated in 
June 2001, it was noted that the veteran was fit and athletic 
until the last two years when he had shortness of breath and 
back problems.  The veteran underwent micro discectomy of C5-
C6 with bone graft.  Cervical spondylosis and ankylosing 
spondylitis were diagnosed.  In October 2001, the veteran 
underwent physical therapy for complaints of pain in the 
spine and extremities.  He reported a sudden onset of these 
symptoms on May 1, 1998.  

In October 2001, the veteran essentially requested service 
connection for a sternum disability, left shoulder 
disability, and cervical spine disability; and an increased 
rating for his left clavicle fracture.  

A December 2001 private arthritis center report diagnosed 
myofascial pain syndrome complicated by, or originating from, 
preexisting osteoarthritis of the cervical spine.  

A VA examination was conducted in February 2002.  The veteran 
complained of left acromioclavicular joint pain, chest wall 
pain, and pain with certain movements.  He denied flare-ups 
of pain or incoordination.  Physical examination noted that 
the left clavicle was quite prominent from old trauma.  Some 
acromioclavicular joint tenderness was noted.  Shoulder range 
of motion was 0 to 165 degrees of forward flexion and 
abduction and 90 degrees internal and external rotation.  
Left clavicle fracture and calcific tendonitis of the left 
shoulder were diagnosed.  The examiner state that flare-ups 
of intermittent pain would be expected but not additional 
limitation of motion, incoordination or weakness.  An X-ray 
study of the left clavicle revealed calcific tendonitis of 
the left shoulder, but the reviewed noted that there was no 
evidence of any residual of the clavicle fracture.  

In a September 2002 report, the examiner who conducted the 
February 2002 VA examination stated that the original report 
was based on the examination and the veteran's recitation of 
his medical history, and that veteran's claims file was not 
reviewed in conjunction with that examination.  The examiner 
has had the opportunity to review the veteran's claims file; 
and further opined that the inservice motor vehicle accident 
only injured his clavicle, and was not of a significant 
nature to cause injury to his upper torso or cervical spine.  
The examiner concluded that the veteran's current cervical 
spine and myofascial conditions were not the result of his 
inservice accident and clavicle fracture.

The veteran was hospitalized at a private facility due to 
chest pain in June 2003.  A cardiovascular diseases 
consultation report of Shawn Patrick, M.D., noted that the 
veteran's past medical history was positive for chronic pain 
syndrome in the neck, shoulder, back, arms and legs, 
secondary to an inservice motor vehicle accident. 

In a July 2003 private progress note of Linda Kraska, M.D., 
it was noted that he veteran wanted to establish care.  He 
was a very poor historian, and he stated that all his 
problems were the result of an inservice motor vehicle 
accident.  The pertinent diagnosis was pain of unknown 
etiology.  In another private progress note dated in August 
2003, the veteran requested an orthopedic referral.  He 
wanted an X-ray of his sternum.  When the physician stated 
that the veteran never complained of a sternum problem 
before, he stated he complained of a such a problem "but the 
VA is keeping it out of his records."  He stated that he did 
not know what he wanted the orthopedist to look for but that 
he wanted another opinion.  The physician stated that it was 
clear that, if the veteran had a sternum injury resulting 
from the inservice motor vehicle accident, then the problem 
would have been found on previous X-rays.  The physician 
stated that with no problems with the veteran's sternum at 
this time, she declined to examine it.  

On an October 2004 progress note, the veteran stated that he 
sustained chest and sternum injuries due to an inservice 
motor vehicle accident.  The diagnosis was probable 
costochondritis.  A whole body bone scan noted no findings of 
costochondritis but that the sternoclavicular joints 
bilaterally had some low-grade activity typically associated 
with degenerative or post-traumatic changes.  

A private physical medicine and rehabilitation consultation 
report dated in December 2004 is of record.  The veteran 
stated that he was injured in a motor vehicle accident in 
service which resulted in leg length discrepancy and low back 
pain.  He had been injured in a work-related injury in 1998 
but was denied benefits.  He also noted that he was injured 
multiple times at work from 1995 to 2000.  The pertinent 
diagnosis was remote inservice motor vehicle accident 
resulting in low back pain and leg length discrepancy.  

In statements and testimony, the veteran requests service 
connection for sternum, left shoulder and cervical spine 
disabilities resulting from his inservice motor vehicle 
accident.  He also stated that he should have been granted 
service connection for these conditions immediately after 
service.  He also testified that he has had these problems 
since separation from service but they were less debilitating 
when he was younger and more physically fit, as he was able 
to alleviate the pains through exercise.  He also noted that, 
at his hearing, he submitted medical opinions from private 
physicians showing that these conditions were the result of 
his inservice motor vehicle accident.  The veteran also 
contends that his service-connected left clavicle fracture is 
more disabling than currently evaluated.

III.  Analysis

A.  Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the veteran may testify as to symptoms he perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require skill in diagnosis, and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  A medical report is not 
credible when it relied on a veteran's statement which the 
Board finds not credible.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

The history given by the veteran that he has had varying 
problems in his sternum, left shoulder and cervical spine 
since separation from service is not credible, and therefore 
of no probative value.  The facts that contradict those 
provided by the veteran are his not noting any 
musculoskeletal condition besides a left clavicle fracture on 
VA examination in May 1979, a private physician noting that 
the veteran is a poor historian, and his relating to several 
health care providers in the early 2000's that he had no such 
problems until 1998, the time of one of his work-related 
injuries.  In essence, the Board finds the veteran's past 
statements indicating no such history, which were offered 
during the course of received medical treatment throughout 
the early 2000's, the be more probative than the recent 
statements that he offered in support of his claim for 
monetary benefits.  This conclusion appears to be supported 
by the absence of any musculoskeletal condition besides a 
left clavicle fracture on VA examination in May 1979.  
Therefore, any medical opinion based on the inaccurate 
history given by the veteran is of no probative value.  

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the 2002 examination to be the 
most probative evidence as to the etiology of the veteran's 
claimed disabilities of the sternum, shoulder, and cervical 
spine.  In contrast, Dr. Patrick did not review the veteran's 
medical records, and merely wrote the statement in the past 
medical history section of a cardiovascular diseases report 
that the veteran had chronic pain syndrome in the neck, 
shoulder, back, arms and legs, secondary to an inservice 
motor vehicle accident, without any rationale for the 
statement.  The physician clearly based this notation on the 
veteran's own report, which, as noted above, has been found 
to not be credible.  The Board attaches more probative value 
to the VA opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion). 

Furthermore, the earliest evidence of a cervical spine 
condition and left shoulder disability is 1998, proximate to 
a work-related injury, and the first evidence of a sternum 
condition was in 2003.  This is 20 years or more after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

As the preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and the claims of 
entitlement to service connection for disabilities of the 
sternum, left shoulder, and cervical spine are denied. 

B.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The veteran's statements regarding the severity of 
his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a malunion of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula, without loose movement, warrants a 10 percent 
evaluation.  A dislocation, or nonunion of the clavicle or 
scapula with loose movement, warrants a 20 percent rating.  
This disability may also be rated based on impairment of 
function of the contiguous joint.  Id.  Where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

As the latest X-ray of the left clavicle showed no residuals 
of the fracture, and there is no other medical evidence to 
suggest that the veteran's experiences malunion, nonunion, or 
dislocation of the clavicle, a compensable rating is not 
warranted.  Furthermore, a compensable rating is also not 
warranted under Diagnostic Codes 5200, 5201, or 5202, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation, limitation of motion of the left arm limited to 
shoulder level, or impairment of the left humerus.

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a 
compensable rating is not warranted based on additional 
functional loss due to pain and weakness as the examiner who 
conducted the 2002 VA examination found no additional 
limitation of motion, incoordination or weakness due to 
flare-ups.  The Board believes the findings of that 
examination to be the most probative evidence of record as to 
the symptomatology directly attributable to his service-
connected residuals of a fracture.

As the preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and the claim of 
entitlement to a compensable rating is denied.. 




ORDER

Service connection for the residuals of a sternum injury is 
denied.

Service connection for tendonitis of the left shoulder is 
denied.  

Service connection for cervical spine disability is denied.  

A compensable rating for the veteran's left clavicle fracture 
is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


